Citation Nr: 0214339	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  99-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left hand.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied a compensable rating for 
residuals of a left hand fracture.  

When this case was previously before the Board in November 
2000, it was remanded to the RO for additional development.  
Following the requested development, the RO in February 2002 
granted a 10 percent evaluation for the service-connected 
disability, effective from November 6, 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected left hand disability is primarily 
manifested by pain and slight muscle weakness in the hand 
resulting in functional impairment analogous to limitation of 
motion of the left wrist despite full measurable range of 
motion of the affected joints.  

3.  No exceptional or unusual disability factors are shown 
with respect to the service-connected left hand disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the left hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5215 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326) (2002) (regulations implementing the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

The veteran's original formal claim for VA compensation 
benefits was filed in December 1982, when his completed VA 
Form 21-526 was received.  His claim for an increased rating 
was filed in November 1997, also using VA Form 21-526.  The 
claim for increase was substantially complete.  Thus, there 
is no issue as to provision of a form or instructions for 
applying for the benefit.  38 U.S.C.A. § 5102; 38 C.F.R. § 
3.159(b)(2).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In June 1999, the RO provided the veteran and his 
representative with a statement of the case.  In August 1999, 
the RO provided a supplemental statement of the case.  
Following the Board remand in November 2000, the RO issued a 
supplemental statement of the case dated in February 2002.  
These documents set forth the legal criteria governing the 
increased rating issue in this case, including the provisions 
of 38 C.F.R. § 3.321(b)(1) (2002) governing extraschedular 
evaluations; listed the evidence considered by the RO; and 
offered analyses of the facts as applied to the legal 
criteria set forth therein, thereby informing the veteran of 
the information and evidence necessary to substantiate his 
claim.  

It does not appear that the RO informed the veteran and his 
representative of the provisions of the VCAA.  However, the 
RO developed the claim consistent with those provisions.  The 
dispositive issue in this case is whether an increased rating 
is warranted for service-connected residuals of a left hand 
fracture within the context of a claim for increase.  VA has 
obtained the VA outpatient treatment and examination reports 
pertinent to this appeal and has associated them with the 
record.  Although there appears to be a gap in the outpatient 
treatment reports for 1998, this does not appear to have 
disadvantaged the veteran because he was provided with a VA 
examination in January 2002 in order to assess the current 
severity of his left hand disability.  Moreover, outpatient 
treatment reports for the period subsequent to 1998 have been 
obtained.  The veteran has not identified additional private 
treatment providers who could furnish evidence pertinent to 
the issue before the Board.  The report of private 
examination dated in June 1999 is of record.  

The RO has not notified the claimant which specific evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be obtained by VA pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However, to rigidly 
follow the demands of Quartuccio in this case would merely 
exalt form over substance, especially in view of the fact 
that the veteran is in receipt of the maximum schedular 
rating for his service-connected disability under Diagnostic 
Code 5215.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

It is difficult to see what more could be done to illuminate 
the claim for an increased rating in view of the rating 
already assigned.  However approached, the service-connected 
disability does not appear to warrant an evaluation higher 
than the 10 percent rating currently assigned.  The totality 
of the record shows that VA has informed the veteran of the 
type of information and evidence necessary to substantiate 
his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3)).  As indicated above, the 
evidence necessary to adjudicate the sole issue on this 
appeal has been obtained in this case.  No further 
development of information within the control of the 
government is necessary to an equitable disposition of this 
appeal.  Neither the veteran nor his representative has 
pointed to any additional evidence that needs to be obtained.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).  As indicated 
above, the veteran was afforded a VA examination in January 
2002.  The medical evidence has been sufficiently fleshed out 
to provide a clear disability picture for rating purposes.  
Given the findings on successive examinations, further 
medical evaluation would be unlikely to render the disability 
picture in any greater relief with respect to the disability 
currently before the Board.  The record as a whole 
demonstrates that VA has undertaken reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  The Board 
concludes that no reasonable possibility exists that further 
assistance to the veteran would aid in substantiating his 
claim for an increased rating for service-connected residuals 
of a left hand fracture.  See 38 U.S.C.A. § 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. at 546; Sabonis v. Brown, 6 Vet. App. at 430.  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
record shows that the veteran sustained a fracture of the 3rd 
left metacarpal bone while on active duty in 1972.  A rating 
decision dated in March 1983 granted service connection for 
residuals of a fracture of the left hand and assigned a 
noncompensable rating by analogy to limitation of motion of 
the wrist under Diagnostic Code 5215, effective from the date 
of the veteran's original claim in December 1982.  See 
38 C.F.R. § 4.20.  The veteran was informed of this 
determination but did not disagree with the evaluation 
assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Under the rating schedule, limitation of dorsiflexion of 
either wrist to less than 15 degrees or limitation of palmar 
flexion of either wrist to in line with the forearm warrants 
a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  

On VA examination in January 2002, the veteran indicated that 
he had had some pain in the left hand since the initial 
fracture and had recently developed arthritis in the hand.  
Although  x-rays of the left hand at that time showed no bony 
abnormality, the examiner noted that the veteran had 
developed a spur on the proximal left 3rd metacarpal bone.  
He also stated that he had been issued a brace for the left 
hand by the VA Medical Center in Montgomery, Alabama, and 
that he had developed some weakness in the hand.  On 
examination, there was no deformity of the hand or wrist.  
The range of motion was normal, although his left hand grip 
was slightly reduced.  The pertinent diagnosis was status 
post fracture of the left 3rd metacarpal bone with minimal 
residuals.  

These findings were essentially consistent with those 
reflected on a June 1999 report of private examination, which 
shows no decreased sensation in either upper limb but a 
slight amount of weakness in the abductors of the left hand.  
The examiner reported that the veteran had full range of 
motion of the fingers of both hands and wrists.  X-rays were 
felt to show degenerative arthritis of the left hand, 
although this was localized to arthritic changes involving 
the interphalangeal joint of the left thumb.  

The record shows that the range of motion of the left hand 
and fingers has not been reduced by the service-connected 
fracture residuals, although the presence of pain in the left 
hand would certainly mean pain on motion of the affected 
joints.  The assignment of a 10 percent rating by analogy 
under Diagnostic Code 5215 would appear to be warranted under 
DeLuca v. Brown, 8 Vet. App. 202 (1995), because the pain 
results in functional impairment of the hand, and weakness of 
the hand, albeit slight, has been demonstrated on successive 
examinations.  See 38 C.F.R. §§ 4.40, 4.45 (2002).  See also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (a 
compensable evaluation is warranted where arthritis is 
established by x-ray findings and no actual limitation of 
motion of the affected joint is demonstrated).  

However, even where functional loss due to pain is shown, a 
higher evaluation is not assignable under DeLuca in cases 
where, as here, a claimant is already receiving the maximum 
schedular evaluation for limitation of motion of the affected 
joint.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(involving a case in which the veteran was rated 10 percent 
disabled under Diagnostic Code 5215).  

The Board also notes that there is no evidence whatsoever of 
ankylosis of the affected joints such as to warrant a higher 
rating by analogy to ankylosis of the wrist under Diagnostic 
Code 5214.  Ankylosis is immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992); Dorland's 
Illustrated Medical Dictionary 86 (28th ed. 1994).  

Finally, the Board has considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, the evidence does not show the 
presence of such an exceptional or unusual disability 
picture, with related factors including frequent 
hospitalizations or marked interference with employment, as 
to render impractical the application of the regular 
schedular standards.  The veteran has not been hospitalized 
for his left hand fracture residuals, and the service-
connected disability has not been shown to result in marked 
interference with employment.  Based on these considerations, 
the Board finds that the RO committed no error in not 
referring this claim to the Director of the VA Compensation 
and Pension Service for an initial extraschedular 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for an evaluation in 
excess of 10 percent for residuals of a fracture of the left 
hand must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

An increased evaluation for residuals of a fracture of the 
left hand is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

